Suit by the appellee for personal injuries inflicted on him by the alleged negligence of appellant, and the judgment appealed from is four thousand dollars.
This case was before the Court of Civil Appeals of the Fifth District on an appeal from a judgment in favor of the present appellant sustaining a demurrer to the plaintiff's petition. On that appeal the court held the petition stated a cause of action and reversed the judgment. (26 S.W. Rep., 892.) The allegations in the petition are fully stated in the report of the ease, and need not be repeated.
The facts in the case are briefly as follows: On the 10th of June, 1892, the appellee, Jesse Douglass, a child not then two years old, and his brother, one year older, during the illness of their mother, were in the care of their aunt, Mrs. Eads, who lived at Jeffries Station, on appellant's road. On the morning of that day, about 11 o'clock, the gravel train of defendant, consisting of twenty flat cars, a caboose, tender and engine, came up and stopped at the east switch opposite Mrs. Eads' house. At the time the train was drawn up and stopped the appellee and his brother were out on the platform of the house facing the train. The train remained stationary about fifteen or twenty minutes. Its crew consisted of a conductor, a rear and front brakeman, engineer and fireman. (A sketch of the locality was here inserted in the opinion.)
The house is about fifty feet from the railroad track, and there is a wire fence between it and the house. There is a conflict in the testimony as to whether the child was seen by any of the trainmen prior to his injury. If, however, he was, the testimony shows it was just about the time the train stopped, when he was on the porch or platform C. The ground between the house and track was nearly level, and the track nearly on a level with the ground. There was a wire fence between the house and track, the lower wire of which was loose and hitched up to a post at such a height that appellee could easily walk under it. After the train had remained some fifteen or twenty minutes, it was signaled to move forward, and when it began to move slowly the rear brakeman, at his proper place on the caboose, heard a scream and looking saw a woman running from the house to the train, the center of the train being opposite to the house, and supposing something "was the matter," signaled for "down brakes." The train was stopped, having moved about two car lengths. When it stopped Mrs. Eads was seen pulling her child from under the train. While the train was standing, its aunt being busy in the house preparing dinner, the child strayed from the house and got under the *Page 128 
train. She heard it scream at the starting of the train, and ran to its rescue. The child was injured so that it became necessary to amputate the little finger and the two middle ones of the left hand, and the big toe of the left foot, and from the bottom of the left foot the flesh to the bones.
The court on the issue of negligence instructed the jury as follows:
"It is the duty of the agents and servants of a railway company while engaged in operating its trains to keep a reasonable lookout and to use ordinary care to prevent or avoid injury to persons who may come upon its track. Reasonable care as used in this charge means such care as a person of ordinary care and prudence would exercise under like circumstances to prevent injury to another."
"Negligence is the failure of a person to exercise such care and prudence as a person of ordinary care would have exercised under like circumstances to prevent injury to another."
The jury were then told, if they believed from the evidence the plaintiff's injuries were caused from the negligence of defendant's agents and servants in operating its cars, the plaintiff would be entitled to recover; but, on the other hand, to find for the defendant if the injuries were not caused by the negligence of its servants.
The defendant's counsel requested the court to give the jury the following special charge: "If the employees and operatives of defendant's train by which the plaintiff was injured did not see the child approaching the train nor in closer proximity to the train than the doorway or yard of Miss Eads, the aunt of plaintiff in whose care it is shown he was at the time, then it is for the jury to determine whether the persons in charge of the train should, as reasonably prudent men, have kept a watch on the child to see whether it would stray from its home and go on defendant's track under the train; that is, would ordinarily prudent persons in conducting their own affairs, have, under such circumstances, kept supervision of the child for the purpose of shielding it from injury if it had been seen in the doorway or yard of its own house? If not, then the fact of the child having been injured by defendant's train is alone not sufficient to authorize a verdict for plaintiff."
If there was any evidence in the case warranting a charge upon negligence, the refusal of this charge was error. The main charge was abstractly correct, but it nowhere directed the attention of the jury to and required them to consider the only evidence in the case from which the slightest inference, if any, of negligence could be drawn. This defect would have and should have been cured by giving the instruction requested. But we do not believe the evidence in this case was sufficient to authorize the court in submitting the issue of negligence to the jury at all. Resolving the only conflict in the testimony in plaintiff's favor, and conceding that the evidence establishes that the trainmen saw the child on the porch when the cars moved up and stopped in front of the house, we do not believe that the slightest inference of negligence can be legitimately *Page 129 
deduced from the evidence. Unless a duty is imposed there can be no negligence. While, in this State, it is the duty of servants of a railway operating its trains to use reasonable diligence to discover a child which by reason of its tender years is unable to apprehend and protect itself from danger, and, therefore, incapable of negligence, if on or near its track, to prevent its injury, it has never been supposed to be the duty of such servants when they see a child in the position of safety and where it may be protected from danger by those upon whom the laws of nature have imposed such duty, to keep a watch on it and see that it does not get under standing cars, or to look under the cars before placing them in motion to see that those whose duty it is to take care of it have not allowed it to stray from its place of safety and place itself in one of most imminent peril. Had the appellee and his little brother been seen alone at a place near the track where it might have been reasonably supposed by the train crew that no one was looking to their safety and that from their tender years they might place themselves in danger of being injured by the cars when set in motion, then it might have been a question whether the employees, as reasonably prudent men, should have kept a watch on the children for the purpose of keeping them out of such supposed danger. But when they were seen at the house where the employees of defendant had every reason to believe they would receive the care of its inmates whose duty it was to guard them from danger and were not seen afterwards until the injury was inflicted, we do not believe, under these circumstances, that the law imposed any duty upon appellant's servants to watch the child for the purpose of keeping it out of danger.
The insufficiency of the evidence to support the verdict, urged as a ground for a new trial, and the refusal of the court to grant it thereon is assigned as error. The motion should have been granted on that ground.
Believing as we do that there was no evidence of negligence adduced on the trial, the judgment of the court below is reversed and the cause remanded, with instructions to the District Court to direct a verdict for the defendant should the evidence on the issue of negligence upon another trial remain unchanged.
Reversed and remanded.
                    OPINION OF SUPREME COURT.